09-2090-ag
          Wang v. Holder
                                                                                                           BIA
                                                                                                   A075 835 803

                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER
     Rulings by summary order do not have precedential effect. Citation to a summary order filed on or after January
     1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure 32.1 and this court’s Local Rule
     32.1.1. When citing a summary order in a document filed with this court, a party must cite either the Federal
     Appendix or an electronic database (with the notation “summary order”). A party citing a summary order must
     serve a copy of it on any party not represented by counsel.

 1             At a stated term of the United States Court of Appeals
 2        for the Second Circuit, held at the Daniel Patrick Moynihan
 3        United States Courthouse, 500 Pearl Street, in the City of
 4        New York, on the 8 th day of April, two thousand ten.
 5
 6        PRESENT:
 7                 JOSÉ A. CABRANES,
 8                 ROBERT D. SACK,
 9                 BARRINGTON D. PARKER,
10                          Circuit Judges.
11        _______________________________________
12
13        WENJU WANG,
14                 Petitioner,
15
16                         v.                                                  09-2090-ag
17                                                                             NAC
18
19        ERIC H. HOLDER, Jr., U.S. ATTORNEY
20        GENERAL,
21                 Respondent.
22        _______________________________________
23
24        FOR PETITIONER:                       Dehai Zhang, Flushing, New York.
25
26        FOR RESPONDENT:                       Tony West, Assistant Attorney
27                                              General, Daniel E. Goldman, Senior
28                                              Litigation Counsel, Matthew A.
29                                              Spurlock, Trial Attorney, Office of
30                                              Immigration Litigation, Civil
1                              Division, United States Department
2                              of Justice, Washington, D.C.

1        UPON DUE CONSIDERATION of this petition for review of a

2    decision of the Board of Immigration Appeals (“BIA”), it is

3    hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

4    review is DENIED.

5        Petitioner Wenju Wang, a native and citizen of the

6    People’s Republic of China, seeks review of an April 30,

7    2009 order of the BIA denying his motion to reopen his

8    removal proceedings.     In re Wenju Wang, No. A075 835 803

9    (B.I.A. Apr. 30, 2009).     We assume the parties’ familiarity

10   with the underlying facts and procedural history of the

11   case.

12       We review the BIA’s denial of a motion to reopen for

13   abuse of discretion.     See Ali v. Gonzales, 448 F.3d 515, 517

14   (2d Cir. 2006).     An alien who has been ordered removed may

15   file one motion to reopen, but must do so within 90 days of

16   the final administrative decision.     8 U.S.C. § 1229a(c)(7).

17   Here, the BIA properly denied Wang’s motion to reopen as

18   untimely because he filed it almost six years after his

19   January 2003 final order of removal.     See id.; 8 C.F.R.

20   § 1003.2(c)(2).

21       The 90-day filing deadline may be equitably tolled if

22   the alien can establish “changed country conditions arising

                                     2
1    in the country of nationality . . . .”     8 U.S.C.

2    § 1229a(c)(7)(C)(ii); 8 C.F.R. § 1003.2(c)(3)(ii).     Here,

3    however, the BIA reasonably concluded that recent activities

4    relating to China’s suppression of political dissent on the

5    internet did not constitute changed country conditions.        See

6    8 C.F.R. § 1003.2(c)(3)(ii).     Furthermore, there is no merit

7    to Wang’s argument that he was not required to show changed

8    country conditions in order to excuse the untimely filing of

9    his motion to reopen.     Yuen Jin v. Mukasey, 538 F.3d 143,

10   156 (2d Cir. 2008).     Accordingly, the BIA did not abuse its

11   discretion in denying Wang’s motion.

12       For the foregoing reasons, the petition for review is

13   DENIED.   As we have completed our review, any stay of

14   removal that the Court previously granted in this petition

15   is VACATED, and any pending motion for a stay of removal in

16   this petition is DISMISSED as moot. Any pending request for

17   oral argument in this petition is DENIED in accordance with

18   Federal Rule of Appellate Procedure 34(a)(2), and Second

19   Circuit Local Rule 34(b).
20
21                                 FOR THE COURT:
22                                 Catherine O’Hagan Wolfe, Clerk
23
24
25




                                     3